Citation Nr: 0516502	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
that, in pertinent part, denied service connection for 
psychiatric disability.  In August 2004, a Decision Review 
Officer of the RO conducted a de novo review and likewise 
denied the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran has submitted numerous statements indicating that 
he was hospitalized for psychiatric treatment at Fort Gordon 
Army Medical Center in 1968 after suffering a nervous 
breakdown.  (He apparently was on leave at the time.) The RO 
requested records of such hospitalization from Fort Gordon in 
December 2003, and later that month received a reply stating 
that all records dated earlier than 10 years prior are stored 
offsite at a facility in St. Louis, Missouri.  It does not 
appear that such records were requested from the facility in 
St. Louis.  That should be accomplished.  

1.  The RO should further contact the 
National Personnel Records Center 
(NPRC), or any other appropriate 
agency, and request that a search be 
conducted for in-patient mental hygiene 
clinic records for any psychiatric 
treatment the veteran received at the 
medical facility at Fort Gordon, 
Georgia, in 1968.  (Apparently 
September - October 1968.)  All efforts 
to obtain the records should be fully 
documented, and a negative response if 
records are not available should be 
provided.

2.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for service connection a 
psychiatric disorder.  If its action 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


